  Case: 1:18-cv-02861 Document #: 103 Filed: 04/18/19 Page 1 of 3 PageID #:1130



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. KWAME RAOUL, Attorney General     )
of the State of Illinois,                 )        No. 1:18-cv-2861
                                          )
             Plaintiff,                   )        Judge Andrea R. Wood
                                          )
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner,                        )
                                          )
             Defendants.                  )

                             NOTICE OF MOTION

To:   Suburban Express, Inc.
      Allerton Charter Coach, Inc.
      Dennis Toeppen
      P.O. Box 17221
      Urbana, IL 61803
      NDIL@net66.net

      Please take notice that on Tuesday, April 23, 2019, at 9:00 A.M., we shall
appear before the Honorable Andrea R. Wood, or any other judge sitting in her stead,
in Room 1925 of the Everett McKinley Dirksen United States Courthouse located at
219 S. Dearborn St., Chicago, IL 60604, to present a Motion for Leave to File
Documents Under Seal, a copy of which has been served upon you via the Court’s
CM/ECF system.




                                         1
  Case: 1:18-cv-02861 Document #: 103 Filed: 04/18/19 Page 2 of 3 PageID #:1131



Date: April 18, 2019                 Respectfully submitted,

                                     KWAME RAOUL
                                     Attorney General of the State of Illinois

                                     By: /s/ Jeff VanDam

                                     Jeanne Witherspoon
                                     Matthew V. Chimienti
                                     Alison V. Hill
                                     Jeff VanDam
                                     Thomas J. Verticchio
                                     Assistant Attorneys General
                                     Civil Rights & Special Litigation Bureaus
                                     OFFICE OF THE ILLINOIS ATTORNEY GENERAL
                                     100 W. Randolph St., 11th Floor
                                     Chicago, IL 60601
                                     Tel.: (312) 814-1188
                                     jwitherspoon@atg.state.il.us
                                     mchimienti@atg.state.il.us
                                     ahill@atg.state.il.us
                                     jvandam@atg.state.il.us
                                     tverticchio@atg.state.il.us




                                       2
  Case: 1:18-cv-02861 Document #: 103 Filed: 04/18/19 Page 3 of 3 PageID #:1132



                         CERTIFICATE OF SERVICE

I, Jeff VanDam, an attorney, certify that on April 18, 2019 I caused the foregoing
Notice of Motion to be electronically filed via the Court’s CM/ECF system and
thereby served on all counsel and pro se litigants of record.

                                            /s/ Jeff VanDam
                                            Assistant Attorney General




                                        3
